Citation Nr: 0102317	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for revocation of the forfeiture declared 
against the appellant.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The available records indicate that the veteran entered 
military service in December 1941 and died of malaria while 
in a prisoner of war camp in May 1942.  The appellant was the 
veteran's spouse.

The appellant filed a claim for death compensation in 1949, 
which was denied in January 1953 after a lengthy verification 
and field examination process determined that she was not a 
qualifying unremarried widow of the veteran inasmuch as she 
had been living with FN and had had several children as a 
result of this relationship.  In a decision dated in March 
1954 the Board of Veterans' Appeals (Board) concluded that 
the appellant was not entitled to death compensation inasmuch 
as there was a reasonable basis for the inference that the 
appellant had remarried.  

In September 1970, the appellant filed a claim for dependency 
and indemnity compensation (DIC), claiming that her 
relationship with another man had terminated many years 
previously.  This request led to a field investigation which 
determined, based in part on her assertions, that she was no 
longer living with a man as husband and wife, and her 
benefits were restored in 1973, retroactive to February 1971.  
At the time the check for her benefits was delivered, it was 
discovered that the appellant had concealed her marital 
status.  A June 1973 administrative decision determined that 
the appellant forfeited all benefits by virtue of submitting 
false and fraudulent statements in connection with her 
application for DIC benefits.  The decision was confirmed in 
October 1974.  The appellant appealed to the Board of 
Veterans' Appeals (Board).  In its August 1976 decision, the 
Board denied her claim, concluding that she had, "beyond a 
reasonable doubt, knowingly submitted false evidence in her 
claim for restoration of death benefits."

In April 1996, the appellant sought to reopen her claim with 
new and material evidence.  In its February 1998 decision, 
the Board found that the evidence received after the 1976 
decision did "not present a reasonable possibility that the 
new evidence . . . would change the outcome."  The Board 
concluded that the "evidence received since the forfeiture . 
. . was not new and material."

The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court).  The case was stayed 
pending the resolution of Trilles v. West, 13 Vet. 
App. 314 (2000).  In Trilles, the Court concluded that 
the correct approach regarding reopening of forfeiture 
decisions is to apply the provisions of 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156.  Id; cf. D'Amico v. West, 
209 F.3d 1322 (Fed. Cir. 2000) (noting the Court's 
decision in Trilles, and stating that "38 U.S.C. 
§ 5108 applies to the reopening of claims that were 
disallowed for any reason").  In the instant appeal, 
the Board applied the definition of new and material 
evidence as set forth by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Since the Board 
rendered its decision, that definition was reversed by 
the United States Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Secretary requested that the matter be remanded so 
that the Board could correctly decide, using the 
definitions set forth in Hodge, whether new and 
material evidence was presented to reopen the claim.  
The Court concluded that a remand was required so that 
the Board could have the opportunity to address the 
issue of what constitutes new and material evidence 
under 38 U.S.C.A. § 5108, for the purpose of reopening 
the prior forfeiture decision.  See Trilles and Hodge, 
both supra. 


FINDINGS OF FACT

1. In March 1954, the Board concluded that the appellant was 
not entitled to death compensation inasmuch as there was a 
reasonable basis for the inference that the appellant had 
remarried based upon her relationship with FN.

2. In a statement dated in September 1970, the appellant 
filed a claim for DIC, asserting that her relationship 
with another man had terminated many years previously.

3. In March 1973, the appellant's benefits were restored 
based upon her assertion that she had terminated her 
relationship with FN.

4. In August 1976, the Board held that the appellant had 
knowingly submitted false evidence in her claim for 
restoration of death benefits and, as a consequence, had 
forfeited her right to any gratuitous benefits under laws 
administered by the VA under the provisions of the 38 
U.S.C. 3503, predecessor statute of 38 U.S.C.A. § 6103(a).

5. The decision was based on a finding that the appellant, in 
support of her application for restoration of widow's 
benefits filed in September 1970, had presented false 
evidence to the effect that she was not living with FN 
when evidence from disinterested individuals living in the 
same community showed that she and FN had been living 
together in a husband-and-wife relationship for a number 
of years and currently.

6. The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of 
VA benefits bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1. The August 1976 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  
38 U.S.C.A. § 4005(c) (1976) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2000)); 38 C.F.R. § 19.153 (1978) (38 C.F.R. 
§ 20.1103 (2000)).

2. The evidence added to the record since the August 1976 
decision is new and material as to whether the appellant 
submitted false evidence in support of her claim for 
restoration of death benefits; the claim for revocation of 
the forfeiture declared against the appellant is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000); Trilles v. West, 13 Vet. 
App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background:  The evidence of record reflects that the 
veteran and the appellant were married in 1938 and gave birth 
to 2 children, NV in June 1939 and LV in February 1941.  The 
veteran entered active service in December 1941 and died in 
May 1942.

In December 1948, the appellant claimed entitlement to death 
compensation as the unremarried widow of the deceased 
veteran.  A field examination was completed in September 
1952.  The appellant reported that she had given birth to 7 
children, 2 by the veteran, 4 by FN, and recently a 7th child 
by [redacted], who left her before the child was born in August 
1952.  She reported that she had lived with FN from November 
1944 to about January 1951 when they separated.  She stated 
that she and FN were never legally married but that they 
regarded each other as husband and wife, as did their 
neighbors.  Several individuals, including the veteran's 
mother, the mother of FN, and the appellant's sister, 
reported that the appellant and FN separated in the early 
part of 1951 and that the appellant had given birth to a 
child in August 1952 as the result of her relationship with a 
man other than FN.  The field investigator reported that FN 
could not be located and that no one in the community, 
including his mother and his brother, knew his whereabouts.  

In an opinion dated in November 1952, it was determined that 
the appellant had been known as the wife of FN since November 
1944 and therefore failed to meet the burden of proof to show 
by clear and convincing evidence that she had not remarried 
subsequent to the date of the veteran's death.  It was 
concluded that she may not be recognized as the unremarried 
widow of the veteran for VA purposes.  Benefits were paid on 
behalf of the veteran's two children, NV and LV.

In a March 1954 decision, the Board concluded that there was 
a reasonable basis for the inference that the appellant had 
remarried based upon her relationship with FN.  Thus, the 
Board determined that she was not entitled to death 
compensation payments which were contingent on the 
appellant's being the unremarried widow of the veteran.

In September 1970, the appellant filed a claim for DIC 
benefits under provisions of recently enacted legislation.  
She stated that her relationship with another man had 
terminated many years previously.  She submitted an affidavit 
in support of her claim in which she stated that she was the 
widow of the veteran, that she had not married since his 
death, that she was not living with anyone at that time as if 
she were married, and that her illicit relationship had 
terminated in 1953.

In September 1971, the RO initiated a field examination to 
verify whether the marital relationship between the appellant 
and FN had been terminated and, if so, her marital reputation 
since January 1, 1971.  A report of field examination was 
completed in February 1972.  The field examiner reported that 
he contacted the appellant and that there was not the 
slightest indication that she was insincere during her 
interview.  He also reported that he interviewed 5 close 
neighbors of the appellant who all impressed him as sincere 
and totally disinterested.  All stated that the appellant 
held herself out as the veteran's widow and was generally 
accepted as such; that she lived with her married daughter 
NV, and that FN was not known to them.  In a deposition taken 
of the appellant, she stated that she met FN during the 
latter part of the Japanese occupation, that children were 
born of this relationship, and that she and FN separated from 
each other after about 8 or 9 years.  She stated that she had 
lived continuously with her married daughter, NV since 1953 
or the early part of 1954.

In April 1972, the RO initiated a field examination to verify 
whether or not the appellant was ceremonially married to the 
veteran.  This field examination was concluded in March 1973.

By an Administrative Decision approved in April 1973, the RO 
determined that the evidence established that the appellant 
was entitled to benefits as a widow under the provisions of 
Public Law 91376.  The award of DIC benefits was effective as 
of February 1971.

However, a Report of Field Examination dated in May 1973 
reflects that, in view of the large amount of the check 
issued to the appellant, it was to be delivered to her by a 
VA field investigator.  The report reflects that the field 
investigator, prior to contacting the appellant, made 
inquiries in her former residence "to update her marital 
status."  She was well known in the barrio and the persons 
interviewed 

"gave definite information that she left 
the barrio several years ago with her 
husband and that they have been living 
already in the poblacion and near the 
market place of . . .; that they have 
continued their marital relationship, as 
before when they used to live in barrio . 
. . and that they have never been 
separated.

(Emphasis in original.)  The report of the field examination 
reflects that the investigator next interviewed several 
persons who then lived in the same community as the 
appellant, including the deceased veteran's mother and 
individuals who lived immediately next to the home of the 
appellant, FN, and their children.  The investigator also 
interviewed the appellant at the home of her daughter, the 
only surviving child of the veteran and the appellant.  The 
overwhelming weight of the evidence assembled by the 
investigator reflects that the appellant and FN continued to 
live together as husband and wife with their several 
children; that they had never been separated, but that the 
appellant usually went to her daughter's house during the day 
where she did handicraft work, but that at the end of the day 
she returned to her conjugal home with FN and her children.  
The deposition of the appellant reflects that she absolutely 
denied the above fact and insisted that FN had left her and 
that she had been taken in by her daughter, with whom she had 
been living for the past 12 years.

Following the field examination in 1973, the appellant 
provided affidavits from various individuals who stated that 
the evidence presented at the time of the field examination 
was incorrect, and that the appellant was not living with 
anyone in a marital relationship, but was then residing with 
her daughter; that her relationship with FN terminated 
sometime in or around 1953.

On the basis of information obtained as a result of the 1973 
field investigation regarding the appellant's marital status, 
it was established that she was still living as the 
ostensible wife of FN when she reopened her claim in 
September 1970.  Forfeiture was declared against the 
appellant in October 1974 under the provisions of 38 U.S.C.A. 
§ 6103(a) (formerly 38 U.S.C. 3503(a)).  The forfeiture was 
upheld in a Board decision dated in August 1976.

Evidence submitted since the August 1976 decision of the 
Board includes an affidavit dated in March 1995 and executed 
by the appellant.  The appellant stated that she is the 
lawful wife of the veteran who died in May 1942, that she has 
not remarried since his death, and that the foregoing 
statements support her claim for death benefits.  In March 
1995, the appellant submitted a death certificate of the 
veteran dated in October 1947, an oath of the appellant dated 
in March 1957, an affidavit regarding the marriage of the 
veteran and the appellant dated in January 1973, an undated 
letter from the Philippine National Bank encouraging the 
appellant to file a claim for benefits before June 1954, and 
a joint affidavit by the appellant's neighbors regarding the 
marriage of the veteran to the appellant.

In April 1996, the appellant requested that her claim for DIC 
benefits be reopened.  In support of her claim, the appellant 
submitted an affidavit dated in April 1996 wherein she stated 
the she was the lawful wife of the veteran and that he did 
not return to her after the war.  The affidavit further 
states that there are now records of his death and burial.

In April 1996, the appellant and her daughter testified at a 
hearing held at the RO.  The Chairman of the hearing panel 
informed the appellant that her benefits were terminated in 
October 1944 because she lived in a common-law relationship 
with FN with whom she had several children.  Her benefits 
were restored in 1973 effective in February 1971 under Public 
Law 91-376 on the basis of her testimony that she was no 
longer living in any marital relationship with any man after 
that date.  However, a subsequent field investigation 
conducted in 1973 concluded that the appellant's relationship 
with FN had never terminated, thus establishing that she had 
presented false evidence to VA in 1973.  The appellant 
responded that she was not married to FN.  She lived with him 
because nobody would take care of her and support her.  The 
hearing officer noted that the field examiner saw her 
personally and took her signed deposition in 1973, at which 
time she testified that she had been separated from FN for 
the past twelve years.  The appellant's daughter, apparently 
not under oath, stated that the appellant had been living 
with her in 1973 and that at that time, FN was not within the 
house.

In November 1996, the RO received the joint affidavit of EP, 
LM, JS, and ZN.  In this joint affidavit, the affiants made 
the following statements:

"That, we know personally [the appellant] AND F . . . as 
husband and wife because they were together for quite a 
long time and out of their relationship they begotten 
five (5) children . . . ., because we had been neighbors 
as early as 1950 up to 1984.

"That, in the early quarters of 1984, [the appellant] 
was left by [FN] . . . and from that time we never see 
[FN] . . . up to the present."

In February 1998, the Board upheld the determination that new 
and material evidence had not been submitted.  The appellant 
appealed this decision to the Court.

In a May 2000 order, the Court vacated the Board's decision 
and remanded the case to the Board so that the Board could 
address the issue of what constitutes new and material 
evidence under 38 U.S.C.A. § 5108, for purposes of reopening 
prior forfeiture decisions, citing Trilles and Hodge, both 
supra.

In August 2000, the Board sent correspondence to appellant 
offering her the opportunity to submit additional argument 
and evidence in support of her appeal.  No response from the 
appellant to this correspondence has been received.


Legal Criteria:  An individual is the veteran's widow if she 
has entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, and who was the lawful spouse of 
the veteran at the time of his death.  In order to qualify as 
the veteran's widow she must not have remarried, or lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The Court has held that once a Board decision becomes final 
under § 7104(b), "the Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (When new and material evidence has not 
been submitted in a previously disallowed claim "[f]urther 
analysis . . . is neither required, nor permitted.").

Because the appellant's claim had been previously denied, it 
can only be reopened by the presentation of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
Trilles v. West, 13 Vet. App. 314 (2000) [holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence; or a revised finding based upon clear and 
unmistakable error, and overruling Tulingan v. Brown, 9 Vet. 
App. 484 (1996) and Villeza v. Brown, 9 Vet. App. 353 
(1996)].

The Board notes that in the caselaw established by Villeza v. 
Brown, 9 Vet. App. 353 (1996), and Tulingan v. Brown, 9 Vet 
App. 484 (1996), the Court held that where a person seeks 
revocation of a previously invoked forfeiture of VA benefits, 
the issue to be addressed is not a question of the submission 
of new and material evidence with respect to the revocation 
of the forfeiture, but rather whether the person is shown by 
a preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  However, in Trilles, 
supra, the Court expressly overruled this caselaw, and held 
that the standard for new and material evidence would apply 
in this type of claim.

As indicated above, the Court of Appeals for the Federal 
Circuit struck down that part of the legal test established 
by Colvin, supra, which found that in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Hodge, supra.  The Federal Circuit 
found that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  However, in Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000), the Federal Circuit held that 
Hodge only overruled the third prong of the Colvin test which 
required that the additional evidence must be reasonably 
likely to change the outcome of the case.  The Federal 
Circuit, in Anglin, held that Hodge did not overrule the 
first and second prongs of the Colvin test, i.e., that in 
order for the additional evidence to be considered new and 
material (1) it must not be merely cumulative of other 
evidence in the record, and (2) it must be probative of the 
issues at hand.

It was also noted above that the Court stated in Trilles that 
the standard applied in Hodge may also be inappropriate to 
determine whether new and material evidence has been 
submitted to reopen a claim to revoke a forfeiture, and that 
it wanted the Secretary and the Board to address what 
constitutes new and material evidence for purposes of 
reopening prior forfeiture decisions.  With respect to this 
holding, the Board notes that the only standard it has for 
determining whether new and material evidence has been 
submitted to reopen any type of claim is that set forth in 
38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the authors of the majority opinion in Trilles commented that 
"it [was] difficult to perceive of any evidence that would 
'bear directly and substantially upon the specific matter' . 
. . other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles at 331.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact.  Thus, evidence proffered by the appellant 
to reopen a claim is presumed credible for the limited 
purpose of ascertaining whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996). 


Analysis:  In September 1970, the appellant filed a claim for 
DIC benefits, claiming that her relationship with FN had 
terminated in 1953.  During subsequent field investigations 
she insisted that FN had left her and that she had been taken 
in by her daughter, NV, with whom she had been living for the 
past 12 years.  The field examiner who took her deposition in 
February 1972 concluded that there was not the slightest 
indication that she was insincere during her interview.  The 
field examiner who took her deposition in May 1973 concluded 
that she did not appear sincere and did not sound convincing 
in her denials.  At the time of both investigations, the 
appellant was interviewed at the home of her daughter, NV.  
FN was not located or interviewed, nor was NV interviewed.

In the forfeiture decision of October 1974 it was held that 
the record showed that the appellant was still living as the 
ostensible wife of FN when she reopened her claim in 
September 1970 and that she had misrepresented her marital 
status.  The Board, in the August 1976 decision, held that 
the preponderance of the evidence established that the 
appellant was still living in a marital relationship with FN 
and that she had submitted false evidence for the purpose of 
obtaining VA benefits.  Accordingly, the Board held that the 
appellant had forfeited all rights, claims and benefits under 
laws administered by VA.

The evidence submitted in support of the appellant's claim 
includes a transcript of a hearing conducted in July 1996.  
The appellant and her daughter were present at the hearing.  
The daughter stated that at the time of the May 1973 field 
investigation the appellant, her mother, was living with her 
and that FN never "showed within our house."  While the 
transcript of the hearing does not reflect that the daughter 
was identified or sworn in, it is apparent that this 
individual was NV.

The RO hearing officer had a duty to suggest that the 
appellant obtain and submit evidence that would support her 
statements, or to submit any other evidence that would 
benefit her claim.  See 38 C.F.R. § 3.103(c)(2) (1999); 
Costantino v. West, 12 Vet. App. 517, 520-21 (1999) (RO 
hearing officers have a regulatory duty to suggest the 
submission of evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's position).

For some reason, neither field investigator who interviewed 
the appellant in 1972 nor the investigator who interviewed 
her in 1973 obtained a statement from NV, at whose home the 
appellant was found and the individual with whom the 
appellant claimed to have been living for many years.  The 
statement of NV at the July 1996 hearing clearly supports her 
mother's claim.

Previously, evidence was considered material if it was 
probative of the issue at hand, and when viewed with all of 
the other evidence of record, it created a reasonable 
possibility of changing the outcome of a claim.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Evans v. Brown, 9 
Vet. App. 273 (1996).  In the February 1998 decision, the 
Board used the standard articulated in Colvin in its decision 
concerning whether to reopen the appellant's claim.  In 
September 1998, the Federal Circuit invalidated the Colvin 
standard.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit deemed the Colvin standard unnecessarily 
stringent and inconsistent with 38 C.F.R. § 3.156(a), which 
requires only that the newly submitted evidence "bear 
directly and substantially upon the specific matter under 
consideration . . . [and be so significant] that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1363.

The evidence received since the appellant's last denial 
provides additional, albeit similar, information regarding 
whether she was living with FN or with her daughter, NV, in 
the early 1970's.  However, the holding of the Federal 
Circuit in Hodge has created such a low standard for 
presenting new and material evidence that virtually any new 
and marginally relevant evidence is material.  Certainly the 
testimony of NV might "contribute to a more complete picture 
of the circumstances surrounding" the appellant's living 
conditions as of the early 1970's, i.e., whether or not she 
continued to live with FN.  See Hodge, supra.  The testimony 
of NV is new and it is relevant to the issue of whether or 
not the appellant was living with FN in the early 1970's, or 
with NV.

At this stage, the Board is precluded from considering the 
credibility of NV's testimony.  For purposes of determining 
whether new and material evidence has been presented, the 
Board must presume that the newly submitted evidence is 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Cuevas v. Principi, 3 Vet. App. 542, 547-48 
(1992).  Assuming NV's testimony to be credible, the Board 
finds the testimony of NV to be new and material.  NV's 
testimony was certainly new.  Assuming the credibility of the 
appellant's testimony that her mother was living with her and 
not FN, the Board concludes that this evidence is both new 
and material and that the appellant's claim is reopened.

The testimony of NV is not merely cumulative and repetitive 
of evidence of record at the time of the August 1976 decision 
because her statement did corroborate her mother's earlier 
contentions.  The Court has held that where there is 
testimony that is relevant and probative, corroboration is 
particularly important and cannot be rejected as merely 
cumulative rather than material.  Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  Inasmuch as no prior statement was of 
record from NV, her testimony was not cumulative of any 
statement she had previously made.  While her testimony was 
to the same effect as her mother had previously alleged, and 
this allegation had been considered and rejected, NV's 
testimony was relevant and probative.  In a situation such as 
is presented here, where there is conflicting evidence 
regarding whether the appellant was living with FN or with NV 
in the early 1970's, corroboration is particularly important 
and cannot be rejected as merely cumulative.

As such, the evidence received since the August 1976 decision 
is new and material, and it must be considered in order to 
fairly decide the merits of the claim.  Thus, the appellant's 
claim for revocation of the forfeiture declared against her 
is reopened and must be readjudicated on a de novo basis.  


ORDER

New and material evidence having been submitted, the 
appellant's claim for revocation of the forfeiture declared 
against her is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
revocation of the forfeiture declared 
against the appellant on a de novo basis.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 



